             Case 7:19-cv-00292-VB Document 1 Filed 01/10/19 Page 1 of 25



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X   Case No:
ANGEL CABALLERO, and ROBERTO
CABALLERO, on Behalf of Themselves
and All Others Similarly Situated,
                                                                   COLLECTIVE AND
                                                                   CLASS ACTION
                                   Plaintiffs,                     COMPLAINT
                                                                   WITH JURY DEMAND
                 -vs.-

V. CIVITANO LANDSCAPING, LTD.,
and VINCENT CIVITANO,

                                    Defendants.
--------------------------------------------------------------X

        Plaintiffs Angel Caballero and Roberto Caballero, on behalf of themselves and all others

similarly situated, by their attorneys, Law Offices of William Cafaro, respectfully allege as

follows upon information and belief:



                                       NATURE OF THE ACTION

        1.       This is a collective and class action brought by Class Representatives Plaintiff

Angel Caballero (“Angel”) and Roberto Caballero (“Roberto”) on behalf of themselves and all

members of the proposed collective and class, as defined below (collectively, “Plaintiffs”) who

work or have worked for V. CIVITANO LANDSCAPING, LTD. (“V. Civitano Landscaping” or

“Corporate Defendant”) within the applicable time frames.



        2.       The Corporate Defendant is owned and operated by Defendant VINCENT

CIVITANO (“Civitano”), (collectively, V. Civitano Landscaping and Civitano are the

“Defendants”).
            Case 7:19-cv-00292-VB Document 1 Filed 01/10/19 Page 2 of 25




       3.      The Defendants own and operate a landscaping business in Westchester County,

New York.



       4.      The Corporate Defendant is centrally controlled by Defendant Civitano who

owns, manages, and oversees operations.



       5.      Plaintiffs were employed by Defendants as planters, trimmers, hedge cutters,

lawnmowers, lawn seeders, leaf blowers and collectors, snow removers and mulchers,

(“Landscaping Employees”).



       6.      Landscaping Employees perform similar job duties, are subject to the same

employment policies, practices and procedures, and are directed by Defendants on how to

perform their work.



       7.      Plaintiffs Angel and Roberto bring this action on behalf of themselves and all

similarly situated current and former Landscaping Employees who elect to opt-in to this action

pursuant to the FLSA, 29 U.S.C. §§ 201, et seq., and specifically the collective action provision

of 29 U.S.C. §216(b), to remedy violations of the wage and hour provisions of the FLSA by

Defendants that have deprived Plaintiffs Angel and Roberto and all similarly situated employees

of their lawfully earned wages.




                                               2
            Case 7:19-cv-00292-VB Document 1 Filed 01/10/19 Page 3 of 25



       8.      Plaintiffs Angel and Roberto bring this action on behalf of themselves and all

similarly situated current and former Landscaping Employees who are members of the putative

class set forth herein pursuant to Federal Rule of Civil Procedure 23 to remedy violations of the

NYLL, Article 6 §§ 190 et seq. and Article 19, §§650 et seq. and the supporting New York State

Department of Labor Regulations.


                                        THE PARTIES

Plaintiff

Angel Caballero

       9.      Angel is an adult individual who is a resident of Yonkers, New York.



       10.     At all times herein pertinent, and in the course of his duties, Angel regularly

handled products which had been moved in commerce, including, but not limited to, trimmers,

hedge trimmers, leaf blowers, grass seeds, collection bags and lawnmowers.



       11.     Angel was employed by the Defendants as a Landscaping Worker, from on or

about the calendar year of 2006 until December 16, 2018.



       12.     Angel is a covered employee within the meaning of the FLSA and NYLL.



       13.     A written consent form for Angel has been filed with this Collective and Class

Action Complaint.




                                               3
          Case 7:19-cv-00292-VB Document 1 Filed 01/10/19 Page 4 of 25



Roberto Caballero

       14.     Roberto is an adult individual who is a resident of Yonkers, New York.



       15.     At all times herein pertinent, and in the course of his duties, Roberto regularly

handled products which had been moved in commerce, including, but not limited to, trimmers,

hedge trimmers, leaf blowers, grass seeds, collection bags and lawnmowers.



       16.     Roberto was employed by the Defendants as a Landscaping Worker, from on or

about the calendar year of 2004 until December 16, 2018.



       17.     Roberto is a covered employee within the meaning of the FLSA and NYLL.



       18.     A written consent form for Roberto has been filed with this Collective and Class

Action Complaint.



Defendants

       19.     At all times herein pertinent, the Defendants, and each of them, were engaged in

an industry having an affect on commerce within the meaning of 29 U.S.C. § 203.



       20.     Defendants have employed and/or jointly employed the Named Plaintiffs and

similarly situated employees at all times herein pertinent.




                                                 4
           Case 7:19-cv-00292-VB Document 1 Filed 01/10/19 Page 5 of 25



         21.      Defendant Civitano has had substantial control over the Named Plaintiffs’ as well

as similarly situated employees’ working conditions, and over the unlawful policies and practices

alleged herein.


V. Civitano Landscaping

         22.      Defendant V. Civitano Landscaping was and is a domestic business corporation

whose principal place of business is located at 848 Nepperhan Avenue, Yonkers, New York

10703.



         23.      V. Civitano Landscaping is owned and operated by defendant Civitano.



         24.      V. Civitano Landscaping is a covered employer within the meaning of the FLSA

and the NYLL, and, at all times herein pertinent, has employed the Named Plaintiffs and

similarly situated employees.



         25.      At all times herein pertinent, V. Civitano Landscaping maintained control,

oversight, and direction over the Named Plaintiffs and similarly situated employees, including

timekeeping, payroll and other employment practices applied to them.



         26.      V. Civitano Landscaping has applied the same employment policies, practices,

and procedures to all its Landscaping Employees who performed the tasks enumerated herein,

including policies, practices, and procedures with respect to payment of wages, and overtime

compensation.




                                                  5
          Case 7:19-cv-00292-VB Document 1 Filed 01/10/19 Page 6 of 25



       27.    Upon information and belief, for the calendar year 2016, the annual gross volume

of sales made, or business done of V. Civitano Landscaping was not less than $500,000.00.



       28.    Upon information and belief, for the calendar year 2017, the annual gross volume

of sales made, or business done of V. Civitano Landscaping was not less than $500,000.00.



       29.    Upon information and belief, for the calendar year 2018, the annual gross volume

of sales made, or business done of V. Civitano Landscaping was not less than $500,000.00.



       30.    Upon information and belief, for the calendar year 2019, the annual gross volume

of sales made, or business done of V. Civitano Landscaping will not be less than $500,000.00.



Vincent Civitano

       31.    Upon information and belief, Civitano is a resident of the State of New York and

has an actual place of business located at 848 Nepperhan Avenue, Yonkers, New York 10703.



       32.    Upon information and belief, at all times herein pertinent, Civitano has been an

officer and director of V. Civitano Landscaping.



       33.    Civitano is listed as the Chief Executive Office of V. Civitano Landscaping on

documentation filed with the New York State Department of State.




                                               6
           Case 7:19-cv-00292-VB Document 1 Filed 01/10/19 Page 7 of 25



       34.     Upon information and belief, and at all times pertinent herein, Civitano has signed

contracts on behalf of V. Civitano Landscaping and listed himself as either Principal and/or

Officer.



       35.     The fraudulent conduct complained of herein was caused, suffered, permitted and

allowed by Civitano to be perpetrated for the purpose of avoiding full payment of the sums due

to the Named Plaintiffs and those similarly situated for their lawful wages.



       36.     At all relevant times, Civitano has had power over personnel decisions of V.

Civitano Landscaping including the power to hire and fire employees, set their wages, and

otherwise control the terms and conditions of their employment.



       37.     At all relevant times, Civitano has had power over payroll decisions at V.

Civitano Landscaping including the power to retain time and/or wage records.



       38.     At all relevant times, Civitano has been actively involved in managing the day to

day operations of V. Civitano Landscaping.



       39.     At all relevant times, Civitano has had the power to stop any illegal pay practices

that harmed the Named Plaintiffs and similarly situated employees.



       40.     At all relevant times, Civitano has had the power to transfer the assets and/or

liabilities of V. Civitano Landscaping.



                                                 7
          Case 7:19-cv-00292-VB Document 1 Filed 01/10/19 Page 8 of 25




       41.     At all relevant times, Civitano has had the power to enter into contracts on behalf

of V. Civitano Landscaping.



       42.     Civitano is a covered employer within the meaning of the FLSA and the NYLL,

and at all relevant times, has employed and/or jointly employed the Named Plaintiff and

similarly situated employees.



       43.     Prior to the filing of this action Civitano was served with notice pursuant to N.Y

Bus. Corp. Law. § 630.




                                  JURISDICTION AND VENUE

       44.     Jurisdiction is based upon 28 U.S.C. § 1331, insofar as it involves a statute of the

United States, specifically, the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq.,

and Plaintiff relies upon 28 U.S.C. § 1367 to invoke supplemental jurisdiction with respect to the

state law claims which form another basis for recovery upon the same factual nexus.



       45.     This Court also has jurisdiction over the Plaintiffs’ claims under the FLSA

pursuant to 29 U.S.C. § 216(b).



       46.     The Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§

2201 and 2202.




                                                8
           Case 7:19-cv-00292-VB Document 1 Filed 01/10/19 Page 9 of 25




       47.     Venue is based upon 28 U.S.C. § 1391 (b)(2) insofar as a substantial part of the

events giving rise to the within causes of action occurred in this Judicial District.



                          COLLECTIVE ACTION ALLEGATIONS

       48.     Named Plaintiffs seek to bring this suit to recover overtime compensation, and

liquidated damages from Defendants under the applicable provisions of the FLSA, 29 U.S.C.

§216(b), on their own behalf as well as on behalf of those in the following collective:


       FLSA Collective: Current and former employees of Defendants who, at any time
       within three years prior to filing date of this Collective and Class Action
       Complaint through the date of final disposition (“Collective Period”), worked for
       the Defendants as non-exempt Landscaping Employees and were subject to
       Defendants’ policy and pattern or practice of failing to properly pay overtime
       premium for all hours worked beyond 40 per week and who elect to opt into this
       litigation.


       49.     Defendants are liable under the FLSA for, inter alia, failing to properly

compensate the Named Plaintiffs and the putative FLSA Collective Members (“Collective

Members”).



       50.     Consistent with Defendants’ policy and pattern or practice, the Named Plaintiffs

and the Collective Members have not been paid any premium overtime compensation for hours

worked beyond 40 in any single work week.




                                                  9
          Case 7:19-cv-00292-VB Document 1 Filed 01/10/19 Page 10 of 25



       51.     All of the work that the Named Plaintiff and the Collective Members have

performed tasks that have been assigned by Defendants, and/or Defendants have been aware of

all of the work that they have performed.



       52.     Defendants have exercised sufficient supervision, direction and control over the

Plaintiff and Collective Members by, inter alia, (1) assigning them job duties and

responsibilities; and (2) controlling all of the terms and conditions of their employment,

including their compensation, as well as policies and practices they were required to follow.



       53.     As part of their regular business practices, Defendants have intentionally imposed

unlawful policies and practices upon the Named Plaintiff and the Collective Members, which

include, but are not limited to:


   a) willfully failing to pay them premium overtime wages for all hours worked in
      excess of 40 hours per workweek;


       54.     Defendants’ unlawful conduct pled herein constitutes a corporate policy or

practice of minimizing labor costs by failing to properly compensate the Named Plaintiffs and

the Collective Members.



       55.     Defendants are aware or should have been aware that Federal law required them

to pay the Named Plaintiffs and the Collective Members a statutorily required overtime

premiums for all hours worked in excess of 40 per workweek.




                                                10
          Case 7:19-cv-00292-VB Document 1 Filed 01/10/19 Page 11 of 25



       56.     The Named Plaintiffs and the Collective Members perform or performed the same

or similar primary duties.



       57.     Defendants’ unlawful conduct has been systematic, widespread, repeated, and

consistent.



       58.     There are many similarly situated current and former employees who have been

denied overtime compensation in violation of the FLSA who would benefit from the issuance of

a court-supervised notice of this lawsuit and the opportunity to join it. This notice should be sent

to the Collective Members pursuant to 29 U.S.C. § 216(b).



       59.     Those similarly situated employees are known to Defendants, are readily

identifiable, and can be located through Defendants’ records.



                                    CLASS ALLEGATIONS

       60.     The Named Plaintiff brings this action as a Class action, pursuant to Rule 23 of

the Federal Rules of Civil Procedure, on behalf of themselves and the following defined Classes:



“Rule 23 Class”:              Landscaping Employees employed by the Defendants at any time
                              within six years prior to the filing date of this Class action
                              complaint through the date of final disposition (“Class Period”) of
                              this action and who were subject to Defendants’ policy and pattern
                              or practice of (i) failing to pay and denying Plaintiffs overtime
                              premiums for all of the hours they worked in excess of 40 hours
                              per week; (ii) failing to provide proper wage notices and keep
                              proper records as required by the NYLL; and/or (iii) failing to
                              provide annual wage notices as required by the NYLL.



                                                11
          Case 7:19-cv-00292-VB Document 1 Filed 01/10/19 Page 12 of 25




       61.      Excluded from the Rule 23 Class are Defendants, Defendants' legal

representatives, officers, directors, assigns, and successors, or any individuals who have, or who

at any time during the class period had, a controlling interest in Defendants, and all persons who

shall submit timely and otherwise proper requests for exclusion.



       62.      The Members of the Rule 23 Class are so numerous that joinder of all Members is

impracticable. Upon information and belief, the size of the Rule 23 Class is over 50 individuals.

Although the precise number of such employees is unknown, the data necessary to ascertain this

with precision is within the exclusive possession and control of the Defendants.



       63.      Defendants have acted or have refused to act on grounds generally applicable to

the Rule 23 Class, thereby making final injunctive relief appropriate or corresponding

declaratory relief with respect to the Rule 23 Classes as a whole.



       64.      Common questions of law and fact exist as to the Rule 23 Class that predominate

over any questions only affecting them individually and include, but are not limited to, the

following:


             a. Whether Defendants unlawfully reduced the number of hours the Members
                worked in their own payroll system;

             b. Whether Defendants unlawfully failed to pay appropriate overtime compensation
                to Members of the proposed class in violation of NYLL;

             c. Whether Defendants employed Plaintiff and the proposed class within the
                meaning of New York law;



                                                12
         Case 7:19-cv-00292-VB Document 1 Filed 01/10/19 Page 13 of 25



             d. Whether Defendants failed to keep true and accurate time and pay records for all
                hours worked by the Named Plaintiff and the proposed class;

             e. Whether Defendants failed to furnish the Named Plaintiff and the proposed class
                with annual wage notices, as required by the NYLL;

             f. Whether Defendants failed to furnish the Named Plaintiffs and the proposed class
                Members with proper wage statements with every payment of wages, as required
                by the NYLL;

             g. Whether Defendants’ policy of failing to pay the Named Plaintiffs and Class
                Members was instituted willfully or with reckless disregard of the law; and

             h. The nature and extent of class-wide injury and the measure of damages for those
                injuries.



       65.      The claims of the Named Plaintiffs are typical of the claims of the Rule 23 Class

they seek to represent. Named Plaintiffs and all of the Rule 23 Class Members work, or have

worked, for Defendants as Landscaping Employees. The Named Plaintiffs and the Rule 23 Class

Members enjoy the same statutory rights under the NYLL, including the right to be appropriately

compensated for all hours worked, to be paid overtime compensation, and to receive legally

required wage notices. The Named Plaintiffs and the Rule 23 Class Members have all sustained

similar types of damages as a result of Defendants' failure to comply with the NYLL. The

Named Plaintiffs and the Rule 23 Class Members have all been injured in that they have been

uncompensated or undercompensated due to Defendants' common policies, practices, and

patterns of conduct.



       66.      The Named Plaintiffs will fairly and adequately represent and protect the interests

of the Members of the Rule 23 Class; understand that as Class representatives, they assumes a

fiduciary responsibility to the Class to represent its interests fairly and adequately; recognizes



                                                13
          Case 7:19-cv-00292-VB Document 1 Filed 01/10/19 Page 14 of 25



that as Class representatives, they must represent and consider the interests of the Class just as

they would represent and consider their own interests; understands that in decisions regarding the

conduct of the litigation and its possible settlement, they must not favor their own interests over

those of the Class; recognizes that any resolution of a Class action must be in the best interest of

the Class;   and understand that in order to provide adequate representation, they must be

informed of developments in litigation, cooperate with Class counsel, and testify at depositions

and/or trial. The Named Plaintiffs have retained counsel competent and experienced in complex

Class actions and employment litigation. There is no conflict between the Named Plaintiffs and

the Rule 23 Class Members.



       67.     A Class action is superior to other available methods for the fair and efficient

adjudication of this litigation. The Members of the Rule 23 Class have been damaged and are

entitled to recovery as a result of Defendants' violations of the NYLL, as well as their common

and uniform policies, practices, and procedures. Although the relative damages suffered by

individual Rule 23 Class Members are not de minimis, such damages are small compared to the

expense and burden that this litigation will require. The individual Plaintiffs lack the financial

resources to conduct a thorough examination of Defendants' timekeeping and compensation

practices and to vigorously prosecute a lawsuit against Defendants to recover such damages. In

addition, class litigation is superior because it will obviate the need for unduly duplicative

litigation that might result in inconsistent judgments with respect to Defendants' practices.



       68.     This action is properly maintainable as a class action under Federal Rule of Civil

Procedure 23(b)(3).



                                                 14
         Case 7:19-cv-00292-VB Document 1 Filed 01/10/19 Page 15 of 25




                        PLAINTIFFS’ FACTUAL ALLEGATIONS

       69.    Consistent with their policies and patterns or practices as described herein,

Defendants harmed the Named Plaintiffs, individually, as follows:



Angel Caballero

       70.    Defendants did not pay Angel the proper overtime compensation for all of the

time that he was suffered or permitted to work each workweek.



       71.    Defendants employed Mr. Angel as a Landscaping Worker.



       72.    From the on or about the calendar year of 2006 until December 16, 2018, Mr.

Angel worked six days per week. From Monday Through Friday, inclusive, he worked from 7:00

AM until 5:00 PM and on Saturday he worked from 7:00 AM until 4:30 PM.



       73.    Mr. Angel was paid compensated at an hourly rate for his work with defendants.



       74.    From on or about January 1, 2012 Mr. Angel was paid $12.50 per hour; from on

or about March 10, 2013 his rate was increased to $13.00; from on or about January 1, 2014 his

rate was increased to $14.00; from on or about June 8, 2015 his rate was increased to $14.50;

from on or about June 1, 2016 his rate was increased to $15.00; from on or about May 15, 2017

his rate was increased to $15.75; from on or about May 7, 2018 his rate was increased to $16.25;

from on or about December 10, 2018 his rate was decreased to $16.00.




                                              15
         Case 7:19-cv-00292-VB Document 1 Filed 01/10/19 Page 16 of 25



       75.    When Mr. Angel worked over 40 hours in a given week, Defendants failed to

fully compensate him of the full overtime premium of one and one-half times the statutory

minimum wage.



       76.    Defendants failed to keep accurate records of wages earned or of the hours

worked by Mr. Angel.



       77.    Defendants failed to furnish Mr. Angel with proper annual wage notices, as

required by the NYLL.



       78.    Defendants failed to furnish Mr. Angel with proper wage statements with every

payment of wages, as required by the NYLL.



Roberto Caballero

       79.    Defendants did not pay Roberto the proper overtime compensation for all of the

time that he was suffered or permitted to work each workweek.



       80.    Defendants employed Mr. Roberto as a Landscaping Employee.



       81.    From the on or about the calendar year of 2004 until December 16, 2018, Mr.

Angel worked six days per week. From Monday Through Friday, inclusive, he worked from 7:00

AM until 5:00 PM and on Saturday he worked from 7:00 AM until 4:30 PM.




                                             16
          Case 7:19-cv-00292-VB Document 1 Filed 01/10/19 Page 17 of 25



       82.      From on or about January 1, 2012 Mr. Roberto was paid $13.50 per hour; from

on or about April 14, 2014 his rate was increased to $14.00; from on or about June 22, 2015 his

rate was increased to $14.50; from on or about June 13, 2016 his rate was increased to $15.00;

from on or about June 1, 2017 his rate was increased to $15.50; from on or about May 7, 2018

his rate was increased to $16.00.



       83.     When Mr. Roberto worked over 40 hours in a given week, Defendants failed to

fully compensate him of the full overtime premium of one and one half times the statutory

minimum wage.



       84.     Defendants failed to keep accurate records of wages earned or of the hours

worked by Mr. Roberto.



       85.     Defendants failed to furnish Mr. Roberto with proper annual wage notices, as

required by the NYLL.



       86.     Defendants failed to furnish Mr. Roberto with proper wage statements with every

payment of wages, as required by the NYLL.



                           AS AND FOR A FIRST CAUSE OF ACTION
                           FEDERAL FAIR LABOR STANDARDS ACT
                       AGAINST THE DEFENDANTS, AND EACH OF THEM
                                (FAILURE TO PAY OVERTIME)

       87.     The Named Plaintiffs hereby incorporate all preceding paragraphs of this

complaint with the same force and effect as if fully set forth at length.

                                                 17
            Case 7:19-cv-00292-VB Document 1 Filed 01/10/19 Page 18 of 25




          88.   The overtime wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq.,

and the supporting federal regulations, apply to Defendants and protect the Named Plaintiffs and

the Members of the FLSA Collective.



          89.   Defendants have failed to pay the Named Plaintiffs and the Members of the FLSA

Collective overtime wages to which they have been entitled under the FLSA - at a rate of 1.5

times their regular rate of pay - for all hours worked in excess of 40 per workweek.



          90.   Defendants' unlawful conduct, as described in this Collective and Class Action

Complaint, has been willful and intentional. Defendants were aware or should have been aware

that the practices described in this Collective and Class Action Complaint were unlawful.

Defendants have not made a good faith effort to comply with the FLSA with respect to the

compensation of the Named Plaintiff and the Members of the FLSA Collective.



          91.   Because Defendants' violations of the FLSA have been willful, a three-year

statute of limitations applies, pursuant to 29 U.S.C. § 255.



          92.   As a result of Defendants' violations of the FLSA, Named Plaintiffs and the

Members of the FLSA Collective have been deprived of overtime compensation in amounts to be

determined at trial, and are entitled to recovery of such amounts, liquidated damages,

prejudgment interest, attorneys' fees, costs, and other compensation pursuant to 29 U.S.C. §

216(b).



                                                 18
          Case 7:19-cv-00292-VB Document 1 Filed 01/10/19 Page 19 of 25




                         AS AND FOR A SECOND CAUSE OF ACTION
                              NEW YORK STATE LABOR LAW
                      AGAINST THE DEFENDANTS, AND EACH OF THEM
                              (FAILURE TO PAY OVERTIME)

       93.     The Named Plaintiffs hereby incorporates all preceding paragraphs of this

complaint with the same force and effect as if fully set forth at length.



       94.     At all times herein pertinent, Named Plaintiffs and Members of the Rule 23 Class

were employees of Defendants within the meaning of the New York Labor Law.



       95.     Defendants are joint employers of the Named Plaintiffs and Members of the Rule

23 Class within the meaning of the New York Labor Law.



       96.     The overtime wage provisions of Article 19 of the New York Labor Law and its

supporting regulations apply to Defendants.



       97.     Defendants have failed to pay the Named Plaintiffs and the Rule 23 Class

Members the overtime wages to which they were entitled under the New York Labor Law.



       98.     By Defendants’ failure to pay the Named Plaintiffs and the Rule 23 Class

Members’ premium overtime wages for hours worked in excess of 40 hours per week, they have

willfully violated the New York Labor Law Article 19, §§ 650 et seq., and the supporting New

York State Department of Labor Regulations.




                                                 19
          Case 7:19-cv-00292-VB Document 1 Filed 01/10/19 Page 20 of 25



       99.     Due to Defendants’ violations of the New York Labor Law, Plaintiffs and the

Rule 23 Class Members are entitled to recover from Defendants their unpaid overtime wages,

liquidated damages, reasonable attorneys’ fees and costs of the action, and pre-judgment and

post-judgment interest.


                         AS AND FOR A THIRD CAUSE OF ACTION
                             NEW YORK STATE LABOR LAW
                     AGAINST THE DEFENDANTS, AND EACH OF THEM
                  (FAILURE TO PROVIDE PROPER ANNUAL WAGE NOTICES)


       100.    The Named Plaintiff hereby incorporates all preceding paragraphs of this

complaint with the same force and effect as if fully set forth at length.



       101.    Upon information and belief, Defendants have willfully failed to furnish the

Named Plaintiff and the Rule 23 Class Members with annual wage notices as required by NYLL,

Article 6, § 195(1), in English or in the language identified by each employee as their primary

language, at the time of hiring, and on or before February first of each subsequent year of the

employee's employment with the employer, a notice containing: the rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

allowances, if any, claimed as part of the minimum wage, including tip, meal, or lodging

allowances; the regular pay day designated by the employer in accordance with NYLL, Article 6,

§ 191; the name of the employer; any "doing business as" names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing

address if different; the telephone number of the employer; plus such other information as the

commissioner deems material and necessary.




                                                 20
          Case 7:19-cv-00292-VB Document 1 Filed 01/10/19 Page 21 of 25



       102.    Through their knowing or intentional failure to provide Named Plaintiffs and the

Rule 23 Class Members with the annual wage notices required by the NYLL, Defendants have

willfully violated NYLL, Article 6, §§ 190 et seq., and the supporting New York State

Department of Labor Regulations.



       103.    Due to Defendants' willful violations of NYLL, Article 6, § 195(1), Named

Plaintiff and the Rule 23 Class Members are entitled to statutory penalties of fifty dollars for

each work day that Defendants failed to provide Plaintiffs with proper annual wage notices, or a

total of five thousand dollars each, reasonable attorneys' fees, costs, and injunctive and

declaratory relief, as provided for by NYLL, Article 6, § 198(1-b).



                          AS AND FOR A FOURTH CAUSE OF ACTION
                               NEW YORK STATE LABOR LAW
                       AGAINST THE DEFENDANTS, AND EACH OF THEM
                     (FAILURE TO PROVIDE PROPER WAGE STATEMENTS)


       104.    The Named Plaintiff hereby incorporates all preceding paragraphs of this

complaint with the same force and effect as if fully set forth at length.



       105.    Defendants have willfully failed to furnish Named Plaintiff and the Rule 23 Class

members with statements with every payment of wages as required by NYLL, Article 6, §

195(3), listing: the dates of work covered by that payment of wages; name of employee; name of

employer; address and phone number of employer; rate or rates of pay and basis thereof, whether

paid by the hour, shift, day, week, salary, piece, commission, or other; gross wages; deductions;

allowances, if any, claimed as part of the minimum wage; net wages; the regular hourly rate or



                                                 21
          Case 7:19-cv-00292-VB Document 1 Filed 01/10/19 Page 22 of 25



rates of pay; the overtime rate or rates of pay; and the number of regular and overtime hours

worked.




       106.    Through their knowing or intentional failure to provide Plaintiff and the Rule 23

Class members with the wage statements required by the NYLL, Defendants have willfully

violated NYLL, Article 6, §§ 190 et seq., and the supporting New York State Department of

Labor Regulations.



       107.    Due to Defendants' willful violations of NYLL, Article 6, § 195(3), Named

Plaintiff and the Rule 23 Class Members are entitled to statutory penalties of two hundred fifty

dollars for each work day that Defendants failed to provide Plaintiffs with proper wage

statements, or a total of five thousand dollars each, reasonable attorneys' fees, costs, and

injunctive and declaratory relief, as provided for by NYLL, Article 6, § 198(1-d).



                                             JURY DEMAND

       108.    Plaintiff demands a trial by jury as to all issues so triable.




                                     PRAYER FOR RELIEF


       WHEREFORE, the Named Plaintiff, on behalf of himself and all Members of the

Proposed Collective and Class, pray for relief as follows:




                                                  22
            Case 7:19-cv-00292-VB Document 1 Filed 01/10/19 Page 23 of 25



       A.       That, at the earliest possible time, the Named Plaintiffs be allowed to give notice

of this collective action, or that the Court issue such notice, to all Landscaping Employees who

are presently working at, or who have worked at any time during the six years immediately

preceding the filing of this suit, up through and including the date of this Court’s issuance of

court-supervised notice. Such notice shall inform the Landscaping Employees that this civil

action has been filed, of the nature of the action, and of their right to join this lawsuit if they

believe they were denied proper wages;

       B.       Unpaid overtime compensation, and an additional and equal amount as liquidated

damages pursuant to the FLSA and the supporting US Department of Labor Regulations;

       C.       Unpaid compensation, and an additional and equal amount as liquidated damages

pursuant tot the NYLL, and supporting regulations;

       D.       Certification of this case as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure;

       E.       Designation of the Named Plaintiffs as representative of the Rule 23 Class;

       F.       Designation of undersigned counsel as Class Counsel;

       G.       Payment of a service award to the Named Plaintiffs in recognition of the services

he has rendered and will continue to render to the FLSA Collective and Rule 23 Class;

       H.       Issuance of a declaratory judgment that the practices complained of in this

Collective and Class Action Complaint are unlawful under the NYLL, Article 6 §§ 190 et seq.,

NYLL, Article 19, §§ 650 et seq., and the supporting New York State Department of Labor

Regulations;

       I.       Unpaid overtime compensation and liquidated damages permitted by law pursuant

to the NYLL and the supporting New York State Department of Labor Regulations;



                                                 23
             Case 7:19-cv-00292-VB Document 1 Filed 01/10/19 Page 24 of 25



        J.       Statutory penalties of fifty dollars for each work day that Defendants failed to

provide Named Plaintiff and the Members of the Rule 23 Class with proper annual wage notices,

or a total of five thousand dollars for each Class Member, as provided for by NYLL, Article 6 §

198;

        K.       Statutory penalties of two hundred fifty dollars for each work day that Defendants

failed to provide Named Plaintiff and the Members of the Rule 23 Class with proper wage

statements, or a total of five thousand dollars each, as provided for by NYLL, Article 6 § 198;

        L.      Prejudgment and post-judgment interest;

        M.       An injunction requiring Defendants to pay all statutorily required wages and cease

the unlawful activity described herein pursuant to the NYLL;

        N.      Reasonable attorneys' fees and costs of the action; and

        0.      Such other and further relief, in law or equity, as this Court may deem appropriate

and just.


Dated: New York, New York
       January 10, 2018
                                                        lly Submitted,

                                                        ~ : ! A M CAFARO


                                              By: Amit Kumar, Esq. (AK0822)
                                              108 West 39th Street, Suite 602
                                              New York, N Y 10018
                                              Tel. (212)583-7400
                                              AKumar@CafaroEsq.com
                                              Attomeysfor the Named Plainliffs and the proposed
                                              putative FLSA Collective and Rule 23 Class
                                              Our File No .: 52985




                                                24
           Case 7:19-cv-00292-VB Document 1 Filed 01/10/19 Page 25 of 25



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X   Case No:
ANGEL CABALLERO, and ROBERTO
CABALLERO, on Behalf of Themselves
and All Others Similarly Situated,


                                   Plaintiffs,

                 -vs.-

V. CIVITANO LANDSCAPING, LTD.,
and VINCENT CIVITANO,

                                    Defendants.
--------------------------------------------------------------X




                         COLLECTIVE AND CLASS ACTION COMPLAINT
                                   WITH JURY DEMAND




                                         Amit Kumar (AK0822)
                                      Law Offices of William Cafaro
                                      108 West 39th Street, Suite 602
                                          New York, NY 10018
                                           Tel. (212)583-7400

                               Attorneys for the Named Plaintiffs and the
                              Proposed FLSA Collective and Rule 23 Class




                                                        25
